
	
		II
		110th CONGRESS
		2d Session
		S. 3358
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Reid  (for
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide for enhanced food-borne illness surveillance
		  and food safety capacity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving Food-borne Illness
			 Surveillance and Response Act of 2008.
		2.Enhanced
			 food-borne illness surveillance
			(a)In
			 general
				(1)AuthorityThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall strengthen and expand food-borne illness
			 surveillance systems to—
					(A)inform and
			 evaluate efforts to prevent food-borne illness; and
					(B)enhance the
			 identification and investigation of, and response to, food-borne illness
			 outbreaks.
					(2)Food-borne
			 illness outbreakFor purposes of this section, the term
			 food-borne illness outbreak means the occurrence of 2 or more
			 cases of a similar illness resulting from the ingestion of a common
			 food.
				(b)Food-Borne
			 illness surveillance systemsThe Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, shall enhance
			 food-borne illness surveillance systems to improve the collection, analysis,
			 reporting, and usefulness of data on food-borne illnesses by—
				(1)coordinating
			 food-borne illness surveillance systems, including complaint systems, in order
			 to—
					(A)produce better
			 information on illnesses associated with foods, including sources and risk
			 factors for infections by emerging pathogens; and
					(B)facilitate
			 sharing of data acquisition and findings on a more timely basis among
			 governmental agencies, including the Food and Drug Administration, the Food
			 Safety and Inspection Service, and State and local agencies, and with the
			 public;
					(2)augmenting such
			 systems to improve attribution of a food-borne illness outbreak to a specific
			 food;
				(3)developing
			 improved epidemiological tools for obtaining quality exposure data,
			 microbiological methods for classifying cases and detecting clusters, and
			 improved tracebacks to rapidly and specifically identify contaminated food
			 products;
				(4)expanding
			 capacity of such systems for implementation of fingerprinting strategies for
			 food-borne infectious agents, including parasites and hepatitis A, in order to
			 increase pathogen discovery efforts to identify new or rarely documented causes
			 of food-borne illness;
				(5)allowing timely
			 public access to de-identified, aggregate surveillance data;
				(6)at least
			 annually, publishing current reports on findings from such systems;
				(7)exploring
			 establishment of registries for long-term case follow-up to better characterize
			 late complications of food-borne illness;
				(8)increasing
			 participation in national networks of public health and food regulatory
			 agencies and laboratories to—
					(A)allow public
			 health officials at the Federal, State, and local levels to share and accept
			 laboratory analytic findings; and
					(B)identify
			 food-borne illness outbreaks and attribute such outbreaks to specific foods
			 through submission of standardized molecular subtypes (also known as
			 fingerprints) of food-borne illness pathogens to a centralized
			 database; and
					(9)establishing a
			 flexible mechanism for rapidly supporting scientific research by academic
			 centers of excellence, which may include staff representing academic clinical
			 researchers, food microbiologists, animal and plant disease specialists,
			 ecologists, and other allied disciplines.
				(c)Improving State
			 surveillance capacityThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention and the Commissioner of Food
			 and Drugs, shall improve capacity for surveillance in the States by—
				(1)supporting
			 outbreak investigations with needed specialty expertise, including
			 epidemiological, microbiological, and environmental expertise, to assist
			 identification of underlying common sources and contributing factors;
				(2)identifying,
			 disseminating, and supporting implementation of model practices at the State
			 and local level for—
					(A)facilitating
			 rapid shipment of clinical isolates from clinical laboratories to State public
			 health laboratories to avoid delays in testing;
					(B)conducting rapid
			 and more standardized interviewing of cases associated with major enteric
			 pathogens, including prior to designation of clusters as food-borne illness
			 outbreaks;
					(C)conducting and
			 evaluating rapid and standardized interviews of healthy control persons;
					(D)sharing
			 information on a timely basis—
						(i)within public
			 health and food regulatory agencies;
						(ii)among such
			 agencies;
						(iii)with the food
			 industry;
						(iv)with healthcare
			 providers; and
						(v)with the
			 public;
						(3)developing,
			 regularly updating, and disseminating training curricula on food-borne illness
			 surveillance investigations, including standard sampling methods and laboratory
			 procedures;
				(4)integrating new
			 molecular diagnostic tools for parasites into web-based consultation services
			 for parasitic infections to accelerate the identification of these food-borne
			 infectious agents;
				(5)supporting
			 research to develop and deploy new subtyping methods for salmonella, E. coli,
			 campylobacter, and other pathogens, to increase the speed and accuracy of
			 diagnoses;
				(6)determining
			 minimum core competencies for public health laboratories, and developing
			 self-evaluation and proficiency-testing tools for such laboratories;
				(7)facilitating
			 regional public health laboratory partnerships to leverage resources, including
			 equipment and physical space, and increase surge capacity;
				(8)providing
			 technical assistance, which may include the detailing of officers and employees
			 of the Secretary, to State and local public health and food regulatory
			 agencies;
				(9)partnering with
			 the Food and Drug Administration to increase communication, coordination, and
			 integration of food-borne illness surveillance and outbreak investigation
			 activities; and
				(10)developing and
			 periodically updating response and interview procedures so that such procedures
			 are standardized and tested.
				(d)Program
			 activitiesThe Secretary
			 shall carry out activities to support core food safety functions of State and
			 local public health laboratories, including—
				(1)establishing
			 fellowships, stipends, and scholarships to address critical workforce
			 shortages;
				(2)training and
			 coordination of State and local personnel;
				(3)establishing
			 partnerships between private and public laboratories to facilitate sharing of
			 positive enteric specimens and improve surge capacity;
				(4)strengthening
			 capacity to participate in existing or new food-borne illness surveillance
			 systems; and
				(5)the purchase and
			 maintenance of data systems hardware and software and laboratory
			 equipment.
				(e)PartnershipsNot
			 later than 180 days after the date of enactment of the
			 Improving Food-borne Illness Surveillance and
			 Response Act of 2008, the Secretary shall establish a diverse
			 working group of experts and stakeholders from Federal, State, and local food
			 safety and health agencies, the food industry, consumer organizations, and
			 academia. Such working group shall provide the Secretary, through at least
			 annual meetings of the working group and an annual public report, advice and
			 recommendations on an ongoing and regular basis regarding the improvement of
			 food-borne illness surveillance and implementation of this section, including
			 advice and recommendations on—
				(1)the priority
			 needs of regulatory agencies, the food industry, and consumers for information
			 and analysis on food-borne illness and its causes that can be used to prevent
			 food-borne illness;
				(2)opportunities to
			 improve the effectiveness of initiatives at the Federal, State, and local
			 levels, including coordination and integration of activities among Federal
			 agencies, and between the Federal, State, and local levels of
			 government;
				(3)improvement in
			 the timeliness and depth of access by regulatory and health agencies, the food
			 industry, academic researchers, and consumers to food-borne illness
			 surveillance data collected by government agencies at all levels, including
			 data compiled by the Centers for Disease Control and Prevention;
				(4)key barriers to
			 improvement in food-borne illness surveillance and its utility for preventing
			 food-borne illness at Federal, State, and local levels; and
				(5)specific actions
			 to reduce barriers to improvement, implement the working group's
			 recommendations, and achieve the purposes of this section, with measurable
			 objectives and timelines, and identification of resource and staffing
			 needs.
				3.Leveraging and
			 enhancing State and local rolesTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				SPrograms relating
				to food
					399JJ.Plan to
				improve food safety capacity at the State and local level
						(a)GoalsThe
				Secretary shall leverage and enhance the food safety capacity and roles of
				State and local agencies and integrate State and local agencies as fully as
				possible into national food safety efforts, in order to achieve the following
				goals:
							(1)Improve
				food-borne illness outbreak response and containment.
							(2)Improve the
				contribution of food-borne illness surveillance and investigation to the
				prevention of food-borne illness.
							(3)Strengthen
				oversight of food safety at the retail level.
							(4)Strengthen the
				capacity of State and local agencies to carry out inspections and enforce
				safety standards in food processing establishments, as part of a national
				strategy and plan to provide an adequate level of inspection and achieve
				compliance with safety standards in such establishments.
							(5)Make more
				effective use of the Nation’s combined food safety resources to reduce the
				burden of food-borne illness.
							(b)SurveyIn
				preparation for development of the plan required by subsection (c), the
				Secretary shall, not later than 1 year after the date of enactment of the
				Improving Food-borne Illness Surveillance and
				Response Act of 2008, complete a survey of State and local
				capacities, and needs for enhancement, with respect to—
							(1)staffing levels
				and expertise available to perform food safety functions;
							(2)laboratory
				capacity to support surveillance, outbreak response, inspection, and
				enforcement activities;
							(3)information
				systems to support data management and sharing of food safety information among
				State and local agencies and with counterparts at the Federal level;
							(4)legal authorities
				of State and local agencies to support the roles of such agencies in a national
				food safety system; and
							(5)organizational
				arrangements for managing and coordinating food safety activities.
							(c)PlanTaking
				into account the goals established in subsection (a), results from the survey
				required in subsection (b), and consultations with State and local agencies and
				other food safety stakeholders, the Secretary shall, not later than 2 years
				after the date of enactment of the Improving
				Food-borne Illness Surveillance and Response Act of 2008,
				develop, publish, and begin implementation of a plan that includes the
				following elements:
							(1)Criteria for
				assessing the adequacy of State and local capacity to perform food safety
				functions as part of a national food safety system.
							(2)Priorities for
				enhancing the capacity of State and local agencies.
							(3)Action plans for
				meeting the highest priority capacity needs, including budget requirements and
				financing plans that take into account Federal, State, and local
				resources.
							(4)Improved
				coordination and information flow among Federal, State, and local agencies to
				strengthen food-borne illness surveillance, outbreak response, and
				investigation and to ensure that agencies at all levels have the information on
				origins and causes of food-borne illness that such agencies need to plan
				preventive measures.
							(5)Integration of
				the inspection and compliance programs in food processing establishments of the
				Food and Drug Administration and State and local agencies, including—
								(A)joint planning
				and priority setting to ensure that the collective effort has the greatest
				possible impact on achieving compliance with food safety standards and reducing
				food-borne illness;
								(B)elimination of
				barriers to the free flow of information among the Food and Drug Administration
				and State and local agencies with respect to inspection and compliance programs
				and integration of State and Federal inspection and laboratory data
				systems;
								(C)steps to expand,
				and ensure the vigor and consistency of, State inspection of processing
				establishments under contract to the Food and Drug Administration; and
								(D)reliance by the
				Food and Drug Administration on State inspection and food sample analyses in
				Federal enforcement activities.
								(d)Food safety
				capacity building grants
							(1)In
				generalThe Secretary shall make grants to State and local
				agencies to enhance State and local food safety capacity and programs and
				support achievement of the goals established in subsection (a). In awarding
				such grants, the Secretary shall take into account the criteria and priorities
				established by the Secretary under subsection (c).
							(2)FundingThere
				are authorized to be appropriated to carry out paragraph (1), $25,000,000 for
				each of the fiscal years 2010, 2011, and 2012.
							(e)Report to
				congressNot later than 1 year after the date of enactment of the
				Improving Food-borne Illness Surveillance and
				Response Act of 2008, and on an annual basis thereafter, the
				Secretary shall submit to Congress a report that describes—
							(1)progress made in
				implementing this section, including any obstacles to such implementation;
				and
							(2)any legislative
				recommendations or additional resources needed for full
				implementation.
							.
		
